Case 1:18-cv-25106-KMW Document 78 Entered on FLSD Docket 07/23/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-cv-25106-WILLIAMS/MCALILEY

  UNITED AMERICAN CORP.,

                Plaintiff,

  v.

  BITMAIN, INC., et al,

             Defendants.
  ___________________________________/

        ORDER FOLLOWING TELEPHONIC STATUS CONFERENCE AND
           TEMPORARILY TERMINATING MOTIONS TO DISMISS

         The parties appeared before the Court on July 22, 2019 for a telephonic status

  conference. As set forth in earlier court orders, the Court has allowed Plaintiff an extended

  period of time to attempt to serve six foreign defendants, via the Hague Service Convention

  or letters rogatory, which period will terminate on October 8, 2019. (See ECF No. 59).

         To promote the efficient resolution of this matter, and for the other reasons stated at

  the status conference, which are incorporated into this Order, the Court TERMINATES

  the Defendants’ Motions to Dismiss, (ECF Nos. 41, 42, 43). Defendants’ Motions are

  terminated on purely procedural grounds pending either: (1) completion of service upon

  the foreign defendants; (2) the Court’s October 8, 2019 deadline for service of the foreign

  defendants; or (3) further order of the Court. No later than ten days after either

  completion of service on all remaining foreign defendants, or the October 8, 2019, deadline

  to complete that service, Defendants may file a notice of their renew of their motions to


                                                1
Case 1:18-cv-25106-KMW Document 78 Entered on FLSD Docket 07/23/2019 Page 2 of 2



  dismiss, and those motions shall be deemed refiled at that time, along with all responsive

  memoranda of law. Defendants are relieved of any obligation to answer the Complaint

  until such time.

          DONE AND ORDERED in chambers at Miami, Florida, this 23rd day of July

  2019.

                                          _______________________________
                                          CHRIS MCALILEY
                                          UNITED STATES MAGISTRATE JUDGE

 cc:      The Honorable Kathleen M. Williams
          Counsel of Record




                                               2
